Citation Nr: 0809934	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dystonia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
torticollis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability claimed as writer's cramp.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon, which determined that the 
veteran had not submitted new and material evidence to reopen 
claims for service connection for dystonia, torticollis, and 
bilateral writer's cramp.  Subsequently, in a March 2007 
supplemental statement of the case, the RO apparently 
determined that there was new and material evidence, reopened 
the claims, and denied the claims on the merits.

Irrespective of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issues on appeal have been 
characterized as set forth on the title page.   


FINDINGS OF FACT

1.  In an April 2002 rating action, the RO denied the 
veteran's claims of entitlement to service connection for 
dystonia, torticollis, and bilateral writer's cramp.  The 
veteran was provided notice of the decision and his appellate 
rights.  He did not appeal.  

2.  In June 2003, the veteran filed an application to reopen 
his claims.  

3.  Additional evidence received since the April 2002 rating 
action is new to the record and relates to unestablished 
facts necessary to substantiate the merits of the claims for 
service connection for dystonia, torticollis, and bilateral 
writer's cramp, and raises a reasonable possibility of 
substantiating the claims.  

4.  The medical evidence shows that the veteran's dystonia 
was first diagnosed many years after service; the 
preponderance of the evidence is against a causal link 
between his dystonia and active service, to include in-
service exposure to chemicals and toxins.  

5.  The medical evidence shows that the veteran's torticollis 
was first diagnosed many years after service; the 
preponderance of the evidence is against a causal link 
between his torticollis and active service, to include in-
service exposure to chemicals and toxins.

6.  The medical evidence shows that the veteran's bilateral 
writer's cramp was first diagnosed many years after service; 
the preponderance of the evidence is against a causal link 
between his bilateral writer's cramp and active service, to 
include in-service exposure to chemicals and toxins.


CONCLUSIONS OF LAW

1.  The April 2002 rating action, which denied the veteran's 
claims of entitlement to service connection for dystonia, 
torticollis, and bilateral writer's cramp, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).       

2.  The evidence received since the April 2002 rating action 
is new and material and the claims for service connection for 
dystonia, torticollis, and bilateral writer's cramp are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).       

3.  Dystonia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).     

4.  Torticollis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).   

5.  Bilateral writer's cramp was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of the claims on appeal.  VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
July 2003 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claims; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claims.  In addition, the July 2003 
notification letter informed the veteran of the requirement 
of submitting new and material evidence to reopen a 
previously denied claim and defined what "new" and 
"material" evidence was.  The notification letter also 
included an affirmative statement of the evidence, not 
previously of record, needed to reopen his claims.  
Specifically, in regard to the veteran's application to 
reopen claims for service connection for dystonia, 
torticollis, and bilateral writer's cramp, the letter 
informed him that his claims were previously denied because 
the evidence did not show a relationship between his current 
conditions with a disability treated in service.  Therefore, 
the evidence he needed to submit had to relate to that fact.  
Accordingly, the Board determines that the July 2003 letter 
satisfied the Kent requirements by apprising the veteran of 
both the new and material evidence standard as well as the 
information required to substantiate his entitlement to the 
underlying claims.  Kent, 20 Vet. App. at 9.      

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VA did provide most of such 
notice to the veteran prior to the January 2004 RO decision 
that is the subject of this appeal in its July 2003 letter.  
With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran received this information in the March 2007 
supplemental statement of the case but such notice was post-
decisional.  See Pelegrini II, supra.  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's underlying service connection claims.  
Thus, any questions as to the appropriate disability ratings 
or effective dates to be assigned are moot.  See Dingess, 
supra.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decision.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA examination in March 2007, which was thorough in 
nature and provided findings that are adequate for the 
purposes of deciding these claims.  That evaluation included 
nexus opinions addressing all three claims for service 
connection; these competent opinions were based upon a review 
of the record and an examination of the veteran and they were 
supported by a rationale, to include a review of pertinent 
medical literature.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no duty to provide another examination or medical 
opinion.  38 C.F.R. § 3.326 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d). 

In a rating decision in February 2000, the RO denied the 
veteran's claims for service connection for dystonia, 
torticollis, and bilateral writer's cramp on the basis that 
the claims were not well grounded.  The veteran was provided 
notice of the decision and of his appellate rights.  He did 
not file a notice of disagreement.

In November 2000, the VCAA was enacted and eliminated the 
concept of a well-grounded claim.  Further, Section 7(b) of 
the VCAA provided that cases denied as not well-grounded 
between July 14, 1999, and November 9, 2000, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made.  In a rating decision in April 2002, the RO 
readjudicated the claims for service connection for dystonia, 
torticollis, and bilateral writer's cramp and denied them on 
the merits.  At that time, the RO stated that although there 
were current diagnoses of record of dystonia, torticollis, 
and bilateral writer's cramp, there was no evidence linking 
the veteran's dystonia, torticollis, and/or bilateral 
writer's cramp to his period of military service.  Thus, the 
RO concluded that service connection was not warranted.  The 
veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement. 
Therefore, the rating decision in April 2002 became final 
based on the evidence then of record. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.156.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the April 2002 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the veteran 
submitted his current claim to reopen in June 2003, the 
revised version of 3.156 is applicable in this appeal.

                                                       
Factual Background

The evidence of record at the time of the April 2002 rating 
action consisted of the veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, the veteran's service 
medical records, a copy of an undated x-ray report, a 
decision letter from the Social Security Administration 
(SSA), and private medical records, dated from January 1999 
to October 2001.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Marine Corps from May 1966 to May 1970.  His 
Military Occupational Specialty (MOS) was as an aviation 
mechanic.  

The veteran's service medical records are negative for any 
complaints or findings of dystonia, torticollis, and/or a 
hand disability, to include bilateral writer's cramp.  The 
records show that in May 1970, the veteran underwent a 
separation examination.  At that time, the veteran's head, 
face, neck, and scalp, and upper extremities were clinically 
evaluated as "normal."  The veteran was also clinically 
evaluated as "normal" for neurologic purposes.   

In January 2000, the veteran submitted a copy of an undated 
x-ray report which was from his service medical records.  The 
report reflects that an x-ray of the veteran's lumbosacral 
spine was interpreted as showing idiopathic lumbar scoliosis, 
possibly secondary to muscle spasm.  The veteran contended 
that his in-service diagnosis of lumbar scoliosis was the 
first symptom of his currently diagnosed dystonia.  According 
to the veteran, his torticollis and bilateral writer's cramp 
were due to his dystonia.       

In a decision letter from the SSA, dated in March 2000, the 
SSA determined that the veteran was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits. 

In March 2000, the RO received private medical records, dated 
from January 1999 to October 2001.  The records show that in 
January 1999, the veteran had a magnetic resonance imaging 
(MRI) taken of his brain.  According to the MRI, the basal 
ganglia were unremarkable in appearance without signal 
abnormality demonstrated.  The diagnoses were the following: 
(1) mild chronic ischemic changes involving the deep 
periventicular and subcortical white matter, (2) old left 
frontal polar cortical infarct, and (3) mild peripheral 
cerebral atrophy.  

The records further include a private medical evaluation 
report, dated in April 1999, which shows that at that time, 
the veteran was examined by J.G.N., M.D.  In the report, Dr. 
N. stated that the veteran was a right-handed automobile 
mechanic who was being seen for a tremor.  According to Dr. 
N., the veteran's problems may have begun while he was in the 
military in his early 20's.  Dr. N. indicated that the 
veteran was in the Marine Corps and often, when they had 
inspections, the inspecting officer would try to straighten 
the veteran up as he stood at attention.  The veteran's 
shoulders and head were never quite in the proper position 
for his sergeant.  At that time, the veteran started to 
experience a mild tremor in his right hand.  The tremor was 
particularly apparent when he was trying to write.  There had 
been a slow progression of that problem, as well as a spread 
to the left.  At present, the veteran's writing was 
completely illegible.  Over the past year, the veteran had 
noticed that his head tended to shake, his chin rotated to 
the left, and his head tipped backwards.  In regard to the 
veteran's medical history, when the veteran was six years 
old, he was hit by an automobile and apparently spent many 
weeks in the intensive care unit.  He also had other motor 
vehicle accidents, one of which he went through the 
windshield.  The veteran's work with automobiles had brought 
him into contact with a variety of solvents, fiberglass, 
primers, welding fumes, and zinc.  Following the physical 
examination, Dr. N. diagnosed the veteran with dystonia 
producing torticollis and bilateral arm dystonic tremor and 
writer's cramp or writer's tremor.  Dr. N. stated that he 
presumed that the veteran's problem was idiopathic, although 
his severe head trauma as a child could be a contributing 
factor.  The veteran had been checked for Wilson's disease 
and his plasma and copper were normal.  The veteran had no 
evidence of Kayser-Fleischerling.  After the evaluation, Dr. 
N. prepared a private medical statement in which he reported 
that the veteran had a dystonic tremor associated with 
torticollis and basically dystonia of both hands.  Dr. N. 
stated that the veteran's writing looked as though he had a 
primary writing tremor which he thought was a form of 
writer's cramp.    

Evidence received subsequent to the April 2002 rating action 
consists of private medical records, dated from December 1998 
to April 2003, statements from the veteran, dated in May 2004 
and April 2006, with attached copies of medical articles from 
the Internet, a private medical statement from S.P., M.D., 
dated in June 2004, a March 2007 VA examination report, and 
records from the SSA, which included a Disability 
Determination and Transmittal Report, dated in March 2000, 
and private medical records, dated from December 1998 to 
January 2000.   

The private medical records, dated from December 1998 to 
April 2003, are partly composed of duplicative records which 
were already on file, dated from January 1999 to October 
2001.  The remaining records show intermittent treatment for 
the veteran's dystonia, torticollis, and bilateral writer's 
cramp.  

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in May 2004, the veteran stated that he had discovered 
articles on the Internet that linked chemicals to nerve 
disorders, including the nerve disorders that he had.  In 
this regard, the veteran maintained that during service, he 
was exposed to various chemicals due to his MOS as an 
aviation mechanic.  According to the veteran, because he 
performed welding while he was in the military, he was 
exposed to manganese.  He contended that because of his in-
service exposure to chemicals and toxins, he later developed 
dystonia, torticollis, and bilateral writer's cramp.  The 
veteran noted that his family history was negative for any of 
the aforementioned disabilities.  In support of his 
contentions, he submitted copies of medical articles from the 
Internet.  The first article related to multiple chemical 
sensitivity (MCS).  In the article, it was reported that MCS 
may result from a single massive exposure to one or more 
toxic substance or repeated exposures to low doses.  The 
symptoms of MCS included dystonia.  A second article related 
to dystonia.  According to the article, primary dystonia was 
believed to be due to abnormal functioning of the basal 
ganglia which were deep brain structures involved with the 
control of movement.  Exposure to toxins or specific 
chemicals could cause dystonia.  The vast majority of 
patients exposed to toxins (for example, manganese) had 
additional neurological problems associated with the 
dystonia.  Possibly the most common feature in such patients 
was the presence of a Parkinson's disease state.  A third 
article related to the chemical toluene.  According to the 
article, toluene could enter the body by passing through the 
skin, or when a person breathed its vapors, or ate or drank 
contaminated food or water.  Long-term exposure to high 
amounts of toluene by intentional abuse had been linked with 
permanent damage to the brain.  Effects such as loss of 
muscle control had been reported.  A fourth article pertained 
to manganese exposure.  In the article, it was noted that 
workers experienced manganese exposure everyday at high 
levels.  Welders especially had been affected by manganese 
poisoning that altered nervous system functioning due to 
exposure to toxic fumes, fires, dust, and other hazards.        

In a private medical statement from S.P., M.D., dated in June 
2004, Dr. P. noted that the veteran had spasmodic 
torticollis.  According to Dr. P., he had been asked by the 
veteran to write a letter correlating agents that he was 
exposed to in the past.  Dr. P. noted that the veteran had 
told him that he was exposed to manganese.  Dr. P. opined 
that there was probably an association "between the two."     

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in April 2006, the veteran stated that he had received a copy 
of his service medical records, and they showed that he had 
received intermittent treatment for foot problems.  He 
reported that while he was in the military, he had problems 
while standing at attention and his sergeant would tell him 
to square up his shoulders.  According to the veteran, he 
also noted that there were times when he seemed to be 
"shakier than usual."  The veteran suggested that the 
difficulties that he had with his feet during service, among 
other problems, were the initial symptoms of his spasmodic 
torticollis.  In support of his contentions, he submitted 
copies of medical articles from the Internet.  The first 
article pertained to dystonia.  In the article, it was noted 
that dystonia with either childhood-onset or adolescent-onset 
(under the age of 28) was usually associated with an 
inherited defect in a gene and began in early childhood after 
a period of normal physical development.  It often initially 
involved a limb, in particular the foot and leg.  Those 
symptoms may initially appear only during activities such as 
running or walking and may spread to involve other body 
areas.  The second article also related to dystonia.  
According to the article, the early symptoms of dystonia 
included deterioration in handwriting after writing several 
lines, foot cramps, and a tendency of one foot to pull up or 
drag after running or walking some distance.  The neck may 
turn or pull involuntarily, especially when tired.  Other 
possible symptoms were tremor, and voice or speech 
difficulties.     

In March 2007, the veteran underwent a VA examination.  At 
that time, the examining physician noted that he had reviewed 
the veteran's claims file.  The examiner stated that 
according to the veteran, around 1997 or 1998, he started to 
notice involuntary head turning and neck extension.  That 
progressively became more severe and painful and became 
associated with a tremor of the hand.  Soon after, the 
veteran noticed gradual worsening of his writer's cramp.  The 
veteran indicated that he had uncomfortable dystonia 
involving cramping of the hands whenever he tried to write.  
His handwriting was illegible.  The veteran stated that the 
torticollis was extremely painful in the neck and that he 
received regular botox injections to the neck muscles, which 
resulted in temporary relief.  According to the veteran, 
during service, he worked as a welder and, as such, it was 
his opinion that he was exposed to toluene and manganese 
because he was not issued any protective eyewear or breathing 
equipment.  He denied any signs of dystonia, torticollis, 
and/or bilateral writer's cramp until 1997.  The veteran 
contended that his in-service exposure to chemicals led to 
the development of his dystonia, torticollis, and bilateral 
writer's cramp.  According to the veteran, he was an 
automobile mechanic until the late 1990's, but since that 
time, he had been unable to work as a result of disability 
related to his torticollis and dystonias.  He was formally 
diagnosed with those conditions in 1999.        

In the March 2007 VA examination report, following the 
physical examination, the examiner diagnosed the veteran with 
spasmodic torticollis, dystonia, and writer's cramp.  The 
examiner stated that the veteran had progressively worsening 
torticollis, and dystonia manifesting as dystonic tremor of 
the wrist, and writer's cramp which began in 1997.  According 
to the examiner, it was the veteran's opinion that his 
dystonias were due to his in-service exposure to toluene and 
manganese.  The examiner noted that the veteran worked as an 
aviation mechanic while he was in the military.  Thus, 
welding activity was assumed as part of his job.  The 
examiner reported that it was reasonable to assume that there 
was some degree of manganese exposure while welding and 
toluene exposure from paint thinners while the veteran worked 
as an aviation mechanic.  Those were common chemicals used 
for such applications.  However, the veteran's conditions of 
torticollis, dystonic tremor, and writer's cramp were most 
often idiopathic, i.e., not due to any specific toxic 
exposure or injury.  Dystonias may be due to central nervous 
system trauma, medications, or toxic exposure less commonly.   
The examiner indicated that he reviewed pertinent literature.  
A case study by Josephs, et. all, from Neurology. 2005 June 
28; 64 (12):2033-9. Epub 2005 May 11 described various 
neurological syndromes associated with manganese toxicity.  
According to the article, "several different clinical 
syndromes were recognized: a parkinsonian syndrome, a 
syndrome of multifocal myoclonus and limited cognitive 
impairment, a mixed syndrome with vestibular-auditory 
dysfunction, and minor subjective cognitive impairment, 
anxiety, and sleep apnea.  Neuropsychometric testing 
suggested subcortical or frontal involvement.  Inadequate 
ventilation or lack of personal respiratory protection during 
welding was a common theme."  In regard to conclusions, it 
was noted that "welding without proper protection was 
associated with syndromes of parkinsonism, multifocal 
myoclonus, mild cognitive impairment, and vestibular-auditory 
dysfunction.  The MRI T1 hyperintensity in the basal ganglia 
suggested that those may have been caused by manganese 
neurotoxity."  The study included eight male career welders.  
In another reference by Pal, et. all, from 1:Neurotoxicology 
1999 Apr-Jun; 20 (2-3):227-38, it was stated "manganese 
intoxication can result in a syndrome of parkinsonism and 
dystonia."  It was also reported that "imaging of the brain 
may reveal MRI signal changes in the globus pallidus, 
striatum, and midbrain.  Positron emission tomography 
revealed normal presynaptic and postsynaptic nigrostriatal 
dopaminergic function.  The primary site of neurological 
damage had been shown by pathological studies to be the 
globus pallidus.  The mechanism of toxicity was not clear."  

In the March 2007 VA examination report, the examiner stated 
that there was no literature found supporting a link between 
toluene and dystonia.  He indicated that overall, manganese 
had been linked to dystonias under certain conditions which 
were the following: (1) the dystonia was associated with 
parkinsonism which was not responsive to levodopa, as 
idiopathic parkinson's disease was, and (2) the syndrome of 
dystonia/parkinsonism was associated with brain abnormalities 
on MRI, and T1 hyperintensity of the basal ganglia was 
specifically named.  According to the examiner, the veteran's 
dystonia did not meet either of those conditions.  Given that 
the veteran's dystonia were most often idiopathic (i.e., 
developed without known cause/risk factors), and he did not 
have the above mentioned features typical of dystonia from 
manganese exposure, it was less than likely that his 
torticollis and upper extremity dystonias were related to 
manganese exposure.  There was no evidence that the veteran's 
dystonia would be due to toluene exposure or due to any other 
service-related trauma/activity.      

In April 2007, the RO received records from the SSA, which 
included a Disability Determination and Transmittal Report, 
dated in March 2000, and private medical records, dated from 
December 1998 to January 2000.  The SSA Disability 
Determination and Transmittal Report shows that the veteran 
was awarded Social Security disability benefits for disorders 
of the autonomic nervous system.  The private medical records 
showed intermittent treatment for the veteran's dystonia, 
torticollis, and bilateral writer's cramp.  The records 
include a private medical statement from A.G.B., M.D., dated 
in January 1999.  In the statement, Dr. B. indicated that he 
had recently examined the veteran for a tremor.  Dr. B. 
stated that the veteran's studies for Wilson Disease were 
negative.  Dr. B. also noted that the veteran's tremor was 
not Parkinsonian in nature.  

                                                      
Analysis

The Board notes at the outset that torticollis is defined as 
a wryneck or a contracted state of the cervical muscles, 
producing twisting of the neck.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 1734 (27th ed. 1988).  Dystonia is 
defined as "dyskinetic movements due to disordered tonicity 
of muscle."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 519 
(28th ed. 1994). 

The Board has reviewed the evidence received since the April 
2002 rating decision and has determined that the private 
medical statement from Dr. S.P., dated in June 2004, is new 
and material, particularly when considered with the statement 
from the veteran, dated in May 2004, regarding his exposure 
to toxic substances during service and the attached copies of 
medical articles pertaining to the residuals of such 
exposure.  The aforementioned evidence is new in that it was 
not previously of record.  The evidence also bears directly 
and substantially on the issues of service connection for 
dystonia, torticollis, and bilateral writer's cramp.  The 
Board notes that in the May 2004 statement from the veteran, 
he made new contentions which included the argument that 
while he was in the military, he was exposed to chemicals and 
toxins, including manganese, due to his MOS as an aviation 
mechanic, which included welding.  The veteran maintained 
that due to his in-service exposure to chemicals and toxins, 
he later developed dystonia, torticollis, and bilateral 
writer's cramp.  In support of his contentions, he submitted 
copies of medical articles from the Internet.  In one of the 
articles, it was noted that exposure to toxins or specific 
chemicals could cause dystonia.  In another article, it was 
reported that welders were exposed to manganese and had been 
affected by manganese poisoning that altered nervous system 
functioning due to exposure to toxic fumes, fires, dust, and 
other hazards.  More importantly, the veteran also submitted 
a private medical statement from Dr. P., dated in June 2004.  
In the statement, Dr. P. noted that the veteran had told him 
that he was exposed to manganese.  Dr. P. diagnosed the 
veteran with spasmodic torticollis and opined that there was 
probably an association "between the two."  Such a nexus 
opinion was not previously of record.  There is also a 
statement from Dr. N that diagnosed dystonia with secondary 
torticollis and bilateral writer's cramp. 

In light of the above, the Board finds that the June 2004 
private medical statement from Dr. P., is not cumulative or 
redundant of evidence previously of record and, when 
considered in conjunction with the evidence previously of 
record, which includes the veteran's DD Form 214 confirming 
his MOS was as an aviation mechanic, and from which it can be 
inferred that he was exposed to chemicals and toxins, 
including manganese, along with Dr N's diagnosis tying all 
three disabilities at issue together, the new evidence 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claims.  Thus, in light of 
the foregoing, the added evidence is new and material 
evidence and the claims are reopened.         


III.  Service Connection Claims

                                                    Law and 
Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).


                                                          
Analysis

In view of the Board's decision above, the veteran's claims 
for service connection for dystonia, torticollis, and 
bilateral writer's cramp must be adjudicated on a de novo 
basis without regard to the finality of the April 2002 rating 
decision.     

The veteran's service medical records, including his May 1970 
separation examination report, are negative for any 
complaints or findings of dystonia, torticollis, and/or 
bilateral writer's cramp.  The first evidence of record of 
these diagnoses is dated in April 1999, approximately 29 
years after the veteran's separation from the military.  In a 
private medical evaluation report, Dr. N. diagnosed the 
veteran with dystonia producing torticollis and bilateral arm 
dystonic tremor and writer's cramp.  This and other medical 
evidence indicates that by the veteran's own history, his 
symptoms indicative of the disabilities at issue began 
approximately two years earlier or 27 years after service.  
In this regard, the Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not been diagnosed with the 
malady at issue. See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Given that the first 
medical evidence of the veteran's dystonia, torticollis, and 
bilateral writer's cramp is approximately 29 years after his 
separation from the military, an absence of relevant evidence 
for such duration weighs against the veteran's claims of 
direct service connection.  Maxson, supra.  

Notwithstanding the foregoing, given that the veteran's MOS 
was as an aviation mechanic, the Board assumes that welding 
activity was a part of the veteran's in-service job and 
concedes that due to the veteran's MOS, he was exposed to 
chemicals and toxins, including manganese.  There are three 
opinions that address the contended causal relationships 
between in-service toxic exposure and the disabilities at 
issue.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various opinions in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

With respect to whether the veteran's in-service chemical and 
toxin exposure caused him to develop dystonia, torticollis 
and/or bilateral writer's cramp, there is an April 1999 
private evaluation report from Dr. J.G.N., who noted that the 
veteran's problems may have begun while he was in the 
military.  (Emphasis added.)  The Board finds that this 
opinion is speculative in nature and a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2007).  A 
number of Court of Appeals for Veterans Claims cases has 
provided discussion on this point of weighing medical opinion 
evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  

Further, after examining the veteran and diagnosing him with 
dystonia producing torticollis and bilateral arm dystonic 
tremor and writer's cramp, Dr. N concluded that the veteran's 
problems were idiopathic (i.e., developed without known 
cause/risk factors) in nature with severe head trauma as a 
child as a possible  contributing factor.  Such evidence does 
not support the claim because it does not link the veteran's 
disabilities to any incident of service.
   
On the other hand, in a private medical statement dated in 
June 2004, Dr. P. diagnosed the veteran with spasmodic 
torticollis and noted that, because the veteran had been 
exposed to manganese, there was probably an association 
"between the two." (Emphasis added.)  Although this opinion 
is weakened by the apparent absence of a review of the 
relevant medical evidence in the claims file, it does support 
the claim for service connection for torticollis, 
particularly when considered with the excerpts of articles 
from medical sources submitted by the veteran.  

The remaining medical opinion weighs against the claims.  The 
Board attaches significant probative value to the conclusion 
reached by the VA examiner in the March 2007 VA examination 
report, who specifically noted that the veteran's claims file 
had been reviewed.  The examiner reported that due to the 
veteran's MOS, it was reasonable to assume that there was 
some degree of manganese exposure while welding and toluene 
exposure from paint thinners while the veteran worked as an 
aviation mechanic.  However, the examiner noted that the 
veteran's conditions of torticollis, dystonic tremor, and 
writer's cramp were most often idiopathic, i.e., not due to 
any specific toxic exposure or injury, which is consistent 
with Dr. N's assessment.  According to the March 2007 VA 
physician, upon a review of the pertinent literature, 
manganese had been linked to dystonias under certain 
conditions and the veteran's dystonia did not meet those 
conditions.  Specifically, the conditions included a link 
between dystonia and Parkinsonism which was not responsive to 
levodopa.  In this regard, the Board observes that there is 
no evidence of record showing that the veteran has 
Parkinson's disease.  In addition, the other condition was 
that the dystonia be linked to brain abnormalities on MRI, 
and T1 hyperintensity of the basal ganglia was specifically 
named.  In this regard, the Board notes that in January 1999, 
the veteran had an MRI taken of his brain.  According to the 
report of this MRI, which is of record, the basal ganglia 
were unremarkable in appearance without signal abnormality.  
Thus, in light of the above, the examiner opined that it was 
less than likely that the veteran's torticollis and upper 
extremity dystonias were related to manganese exposure.  The 
examiner further opined that there was no evidence that the 
veteran's dystonia would be due to toluene exposure or due to 
any other service-related trauma/activity.  In this regard, 
the examiner noted that there was no literature found 
supporting a link between toluene and dystonia.  As this 
opinion was based upon a review of the relevant medical 
evidence in the claims file and an examination of the 
veteran, and further supported by a rationale with citation 
to both the clinical record and the medical literature, the 
Board assigns significant probative value and, in view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a nexus between the veteran's in-service 
toxic exposure and his dystonia, torticollis or a hand 
disability, to include bilateral writer's cramp.    

With respect to the copies of medical articles from the 
Internet regarding the relationship between chemicals, 
including manganese, and dystonia and other neurological 
disorders such as loss of muscle control, submitted by the 
veteran, the Court has held that a medical article or 
treatise can provide support, but that such must be combined 
with an opinion of a medical professional and be reflective 
of the specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted articles primarily 
discuss the symptoms of dystonia and the possible links to 
chemical exposure.  However, the articles are very general in 
nature and do not include consideration of any facts specific 
to the veteran's circumstances. As such, the articles, 
standing alone, are insufficient to show that the veteran's 
dystonia, torticollis, and/or bilateral writer's cramp are 
related to his period of active military service, to include 
any in-service chemical and toxin exposure.   

In this case, due consideration has been given to the 
veteran's statements that his currently diagnosed dystonia, 
torticollis, and bilateral writer's cramp, are related to his 
period of active military service, specifically to his in-
service exposure to chemicals and toxins.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
Therefore, his opinion that his currently diagnosed dystonia, 
torticollis, and bilateral writer's cramp are related to his 
period of active military service, to include in-service 
exposure to chemicals and toxins, is not competent evidence.    

The Board recognizes the veteran's contention that his in-
service diagnosis of idiopathic lumbar scoliosis and 
treatment for foot problems were the initial symptoms of his 
dystonia.  In regard to the veteran's in-service foot 
problems, the Board notes that according to the veteran's 
service medical records, the veteran was treated for numerous 
foot problems, including swollen feet, a fracture of the 
third metatarsal of the left foot, a left heel contusion, and 
bilateral stress fractures of the os calcis.  Nevertheless, 
there is no competent medical evidence of record which links 
the veteran's currently diagnosed dystonia, torticollis, 
and/or bilateral writer's cramp to his in-service diagnosis 
of idiopathic lumbar scoliosis or his foot problems.     

With respect to the copies of medical articles from the 
Internet regarding the symptoms of dystonia, including foot 
cramps, submitted by the veteran, as previously stated, the 
Court has held that a medical article or treatise can provide 
support, but that such must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships.  Sacks, 11 Vet. App. at 314, 316-17.  In this 
case, the submitted articles merely discuss the symptoms of 
dystonia, including foot cramps.  However, the articles are 
very general in nature and do not include consideration of 
any facts specific to the veteran's circumstances.  As such, 
the articles, standing alone, are insufficient to show that 
the veteran's dystonia, torticollis, and/or bilateral 
writer's cramp are related to his period of active military 
service, to include his in-service foot problems.  

As such, the fact remains that there is no evidence of 
dystonia, torticollis, and/or bilateral writer's cramp during 
active service, and there is no credible and persuasive 
medical evidence of record which links the veteran's 
currently diagnosed dystonia, torticollis, and bilateral 
writer's cramp to his period of active military service, to 
include in-service exposure to chemicals and toxins.  
Therefore, in view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims for service connection for dystonia, torticollis, and 
bilateral writer's cramp.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).         


ORDER

New and material evidence has been received to reopen a claim 
for service connection for dystonia, and to this extent only, 
the claim is granted.

New and material evidence has been received to reopen a claim 
for service connection for torticollis, and to this extent 
only, the claim is granted

New and material evidence has been received to reopen a claim 
for service connection for bilateral writer's cramp, and to 
this extent only, the claim is granted

Entitlement to service connection for dystonia is denied.  

Entitlement to service connection for torticollis is denied.  

Entitlement to service connection for a hand disability, to 
include bilateral writer's cramp is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


